297 F.2d 927
Bernard Young SMITH, Appellant,v.J. C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas, Appellee.
No. 6865.
United States Court of Appeals Tenth Circuit.
Jan. 12, 1962.

Bernard Young Smith, pro se.
Benjamin E. Franklin, Asst. U.S. Atty., Kansas City, Kan.  (Newell A. George, U.S. Atty., Kansas City, Kan., on the brief), for appellee.
Before MURRAH, Chief Judge, LEWIS, Circuit Judge, and RICE, District judge.
PER CURIAM.


1
This is an appeal from the judgment of the United States District Court, District of Kansas, denying appellant's application for a writ of habeas corpus.


2
Appellant was consecutively sentenced, pursuant to his pleas of guilty to various counts contained in three separate indictments, to an aggregate total of twenty-one years.  Sentences on the remaining counts were made to run concurrently with one or more of the consecutively imposed sentences.  Appellant's sole contention is that the sentencing court was without power, in the absence of specific statutory authorization, to impose consecutive sentences.  The contention is patently meritless and, on authority of Carmack v. United States, 10 Cir., 296 F.2d 893, and Swepston v. United States, 8 Cir., 289 F.2d 166, the judgment is affirmed.